DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-6 are withdrawn.
	Claims 7-17 and 19-20 are currently amended.
	In view of the amendment, filed on 04/22/2022, the following rejections are withdrawn from the previous office action, mailed on 02/11/2022.
Rejections of claims 7-20 under 35 U.S.C. 112(b)
Rejections of claims 7-20 under 35 U.S.C. 103 as being unpatentable over Ozaki (US 2014/0091488)

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 2014/0091488) in view of Yee et al. (US 2019/0075789)
	Ozaki (US ‘488) disclose an optical element manufacturing method with a forming mold device (10) that comprises a holding part 3, a UV light source 4 arranged at a position that overlaps the center of the hole portion 3a below the holding part 3, and a microstructure forming mold 5 comprising a base member (5B) and a base body part (5A), a molding surface part 5a used to transfer the shape of the reflection preventing part 2 is provided on a lower surface side of the base body part 5A, and a fluid supply unit (8) (see paragraphs [0059], [0065], and [0067]), wherein the material of the base body part 5A includes, for example, an elastic body, such as rubber or elastomer, which is easily deformed. For this reason, the base body part 5A bendably supports the molding surface part 5a. (See paragraph [0069])
[AltContent: textbox (A UV light source (4) as a solidification module)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper loading frame (9))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved elastomer pad (5A))][AltContent: arrow][AltContent: textbox (A substrate (1))][AltContent: arrow][AltContent: textbox (A resist (16))]
    PNG
    media_image1.png
    445
    446
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Soft mold (5a, 14))]
    PNG
    media_image2.png
    271
    412
    media_image2.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image3.png
    214
    356
    media_image3.png
    Greyscale


	Therefore, as to claim 7, Ozaki (US ‘488) discloses a nanoimprinting method for realizing resist (16) spreading imprinting, comprising: (a) forming a resist (16) on a substrate (1), wherein a curved elastomer pad (5A) is positioned above both the resist (16) and the substrate (1) and driven by an upper loading frame (9) and, wherein a soft mold (14, 5a) is positioned between and separated from the curved elastomer pad (5A) and both the resist (16) and the substrate (1), also wherein a UV light source (4) as a solidification module is provided for solidifying the resist (16), and wherein a surface of the soft mold facing to the resist and the substrate has a profile of micro/nano-structure having a number of equivalent undulations; (b) moving the upper loading frame (9) toward the soft mold (5a, 14) to deform the soft mold (5a, 14) downwardly; (d) moving the upper loading frame (9) to establish a contact pressure between the soft mold (5a, 14) and the substrate (1) and then to imprint a mold's surface profile into the resist (16), wherein the soft mold is deformed to have a curved structure by both the curved elastomer pad and the substrate during a period of imprinting the deformed soft mold’s surface profile into the resist; (e) solidifying the imprinted resist (16); and (f) withdrawing the upper loading frame (9) away from the soft mold (5a, 14), after the resist (16) being curved.
	Even though Ozaki (US ‘488) does not explicitly disclose, in the same embodiment, that the above disclosure and rejection is relied on that the lower loading frame (3) with the substrate to be capable of moving upward to approach and contact the deformed soft mold (5a, 14), as claimed in steps (a) And (c) of claim 1, Ozaki (US ‘488) disclose “although an example in which a workpiece is fixed to the holding part 3 and the microstructure forming mold is elevated to press the microstructure forming mold against the workpiece has been described in descriptions of the respective embodiments and the respective modification examples, the position of the microstructure forming mold may be fixed so that the holding part 3 can be elevated, and the workpiece 16 held by the holding part 3 may be pressed against the microstructure forming mold.” (See Ozaki (US ‘488): paragraph [0260])
	Therefore, further, as to step (a) of claim 7, Ozaki (US ‘488) disclose the substrate (1) is driven by the lower loading frame (3), and as to step (c), Ozaki (US ‘488) disclose moving both the lower loading frame (3) and the substrate to approach the deformed soft mold (5a, 14) until the resist (16) forms an initial contact with the soft mold at its lowest point.
	Therefore, it would have been obvious for one of ordinary skill in the art, prior to the time of the Applicant’s invention, to modify the imprinting movement, as disclosed by Ozaki (US ‘488), so for the lower loading frame (3) with the substrate to be capable of moving upward to approach and contact the deformed soft mold (5a, 14) in order to improve the processing operation to form an improved microstructure that prevents reflection of the unnecessary light.
	Further, Ozaki (US ‘488) is silent that the imprinted resist on a middle portion of the substrate has a plurality of deeper undulations wherein the imprinted resist on a periphery portion of the substrate has a plurality of shallower undulations, as claimed in claim 7.
	In the analogous art, Yee et al. (US ‘789) disclose the soft mold is deformed to have a curved structure by both the curved elastomer pad and the substrate during a period of imprinting the deformed soft mold’s surface profile into the resist such that the imprinted resist on a middle portion of the substrate has a plurality of deeper undulations and wherein the imprinted resist on a periphery portion of the substrate has a plurality of shallower undulations.

    PNG
    media_image4.png
    319
    395
    media_image4.png
    Greyscale

	Thus, it would have been obvious for one of ordinary skill in the art prior to the time of the Applicant’s invention to modify nanoimprinting method, as suggested by Ozaki (US ‘488), through imprinting the resist on a middle portion of the substrate so it has a plurality of deeper undulations in such a way that the imprinted resist on a periphery portion of the substrate has a plurality of shallower undulations in order to improve the workability of the nanoimprinting method to be capable of imprinting a desired uniform variety of undulations’ sizes within the imprinted resist, as suggested by Yee et al. (US ‘789).
	As to claim 8, Ozaki (US ‘488) disclose further comprising using a soft PMDS mold as the soft mold (5a, 14), wherein the soft PMDS mold has the solidified PMDS material filled in a cavity defined by a dovetailed ring being a metal ring with an inner dovetailed groove, wherein the curved elastomer pad (5) is made of PDMS 184 by its standard molding procedures using a steel mold with a pre-designed concave surface machined by a numerical control machine.
	As to claim 9, Ozaki (US ‘488) teach applying pressure at the interface between the soft mold (5a, 14) and the substrate (1) by the movement between the upper loading frame (9) and the lower loading frame (3) so as to drive the resist (160 flow, close the gap between the soft mold (5a, 14) and the substrate (1), enlarge the contact area there-between, and then imprint soft mold's surface profile into the resist (16).
	As to claim 10, Ozaki (US ‘488) disclose controlling the speed of the imprinting process by the movement of both loading frames with a pre-programmed time history in terms of displacement or velocity, wherein the magnitude and the distribution of the applied contact pressure are determined by the thickness profile of the curved elastomer pad through its compressive deformation and stain during imprinting.
	As to claim 11, Ozaki (US ‘488) teach using a UV light source (4) and a quartz plate to form the solidification module, wherein the curved elastomer pad (5) and the UV light source (4) is separated by the quartz while the curved elastomer pad (5) is adhered on the quartz plate, and wherein the UV light source (4) radiates an UV light energy through the quartz plate and the cured elastomer pad (5) to solidify the imprinted resist (16).
	As to claim 12, Ozaki (US ‘488) discloses one side of the curved elastomer pad (5) is a top flat surface to be attached to the quartz plate and another side of the curved elastomer pad (5) is an axial-symmetric and convex surface.
	As to claim 13, Ozaki (US ‘488) teaches an axial-symmetric and convex surface is defined by a sag height function S(r) in the r-z coordinate that z-axis is the axially symmetrical axis of the curved surface and r is the radius.
	As to claim 14, Ozaki (US ‘488) disclose the sag height function S(r) is a conic curve passing through the origin point of (0,0) and the chosen point of (R,h) in the r-z coordinate and chosen from a group consist of the following: ellipse, parabola and hyperbola.
	As to claim 15, Ozaki (US ‘488) teach adjusting one or more of the following factors to achieve better imprinting result: the initial displacement of deformed mold (5a, 14), the thickness profile of the curved elastomer pad (5) being used, and the subsequent movements of both upper and lower loading frames (3, 9) during imprinting and demolding stages.
	As to claim 16, Ozaki (US ‘488) disclose determining the magnitude and spatial distribution of externally exerted contact pressure between the mold (5a, 14) and the substrate (1) by using an interfacial pressure mapping sensor and its data acquisition electronics and software, wherein the pressure mapping sensor is a thin and flexible sheet, wherein a dummy mold with no surface structure is used, and wherein the sensor is placed in between the mold and the substrate.
	As to claim 17, Ozaki (US ‘488) teaches the maximum loading force needed are 230 kgf, 300 kgf and 200 kgf and the peak contact pressure in the center is around 0. MPa, 0.46 MPa and 0.27 MPa for the molds having hyperbolic profile, parabolic profile and elliptical profiles respectively when the contact area between the mold and the substrate reaches around 127 nm in diameter. 
	As to claim 19, Ozaki (US ‘488) teaches stopping immediately a relative movement between the soft mold (5a, 14) and the substrate (1) and not deforming the soft mold (5a, 14) any more right after the soft mold (5a, 14) just mechanically contacts with the substrate.
	As to claim 20, Ozaki (US ‘488) discloses adjusting a profile of a finally cured resist layer by adjusting at least the deformation of the mold (5a, 14), a profile of a micro/nano-structure on the mold (5a, 14), an amount of the resist (16), and a thickness of an imprinted resist layer.
Response to Arguments
Applicant’s arguments, filed on 04/22/2022, with respect to claim(s) 7-17 and 19-20 have been considered but are moot in view of the above new grounds of rejections. The arguments are mainly directed to the newly added limitations to claim 7 and that the prior art of Ozaki (US ‘488) fail to disclose the added limitations to claim 7. However, in the above new grounds of rejections, a new prior art of Yee et al. (US ‘789) is introduced to appropriately address the newly added limitations to claim 7. Therefore, arguments are moot in view of the above new grounds of rejections.
Finally, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/30/2022